Per Curiam,
The real estate at 2427 Buttonwood Street was appropriated by the City of Philadelphia for parkway purposes; the jury of view made an award, covering this property, of $2,835, with interest from December 9,1909, “To owners of premises shown on official plan as registered in the name of estate of John A. Weart.” The municipality appealed to the Court of Common Pleas No. 3, and, while that appeal was pending, plaintiffs filed a bill in equity in the court below (C. P. No. 1), wherein they alleged that the damages allowed for the appropriation of 2427 Buttonwood Street should be recovered by them and not by the estate mentioned in the award. The bill was dismissed, and the present appeal followed.
As we read the award, it does not undertake to say who are the owners of the premises in question; it merely mentions “the estate of John A. Weart” as a mark of identification. However this may be, since the city’s appeal is still pending in another tribunal than the court below, plaintiffs mistook their remedy when they filed the present bill, and it was properly dismissed.
The order appealed from is affirmed, at cost of appellants, and without prejudice.